Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest “wherein a thickness of the second lensed substrate is different from a thickness of the third lensed substrate, wherein the first and second lens substrates and the first and third lens substrates are bonded together by direct bonding, wherein, each through-hole has a rectangular shape in a planar direction of each lens substrate, and wherein an opening width of each through-hole is smaller at a second surface of each lens substrate than at a first surface of each lens substrate”.
Prior art Duparre (US Patent # 8,514,491) teach stacked lens structures with trough holes (fig. 2b). However it fails to teach wherein a thickness of the second lensed substrate is different from a thickness of the third lensed substrate, wherein the first and second lens substrates and the first and third lens substrates are bonded together by direct bonding, wherein, each through-hole has a rectangular shape in a planar direction of each lens substrate, and wherein an opening width of each through-hole is smaller at a second surface of each lens substrate than at a first surface of each lens substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696